PER CURIAM: *
The bankruptcy court properly exercised its powers in lifting the automatic stay arising from a Chapter 11 bankruptcy petition filed in bad faith. 11 U.S.C.A. § 105(a); see In re Little Creek Development Co., 779 F.2d 1068, 1071 (5th Cir. 1986). Further, the court granted the motion to dismiss, based on bad faith of the filing, as demonstrated by the record. See 11 U.S.C. § 1112(b); see In re Little Creek, 779 F.2d at 1072. The district court was also correct in denying the motions for reconsideration and a new trial. See Brown v. Wright, 588 F.2d 708, 710 (9th Cir.1978); see also Johnston v. Lucas, 786 F.2d 1254, 1257 (5th Cir.1986). Finally, the “NASCO” motion was properly denied as it was without merit. Chambers v. NASCO, Inc., 501 U.S. 32, 111 S.Ct. 2123, 2132, 115 L.Ed.2d 27 (1991).
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.